 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStewart Chevrolet, Inc. and Local Lodge 698, Inter-national Association of Machinists and Aero-space Workers, AFL-CIO. Case 7-CA-18408June 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn the basis of a charge filed by Local Lodge698, International Association of Machinists andAerospace Workers, AFL-CIO, hereinafter re-ferred to as the Union, on October 21, 1980, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region7, issued a complaint against Stewart Chevrolet,Inc., hereinafter referred to as Respondent, on De-cember 19, 1980. The complaint alleges that Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to recognize and bargain with theUnion since on or about October 16, 1980. Re-spondent filed an answer to the complaint on De-cember 29, 1980, in which it admitted certain ofthe allegations, but denied the commission of anyunfair labor practices.A hearing was held before Administrative LawJudge Lowell Goerlich on October 7, 1981, atwhich representatives of the General Counsel, Re-spondent, and the Charging Party were present.No witnesses testified; several exhibits were intro-duced into evidence. At the close of the hearing,the parties entered into a stipulation to transfer thisproceeding to the Board, agreeing that certain doc-uments would constitute the entire record herein,'waiving all immediate proceedings before an ad-ministrative law judge, and agreeing to submit thiscase directly to the Board for it to make findings offact and conclusions of law and issue its Decisionand Order. The parties at the close of the hearingalso agreed that the time for filing briefs to theBoard would be November 9, 1981. AdministrativeLaw Judge Goerlich by written order of Novem-ber 2, 1981, transferred the case to the Board forDecision and Order, and ordered the original ofthe record to be forwarded to the Board.On November 3, 1981, the parties, by telegramfrom counsel for the General Counsel, informedthe Board that all parties requested an extension oftime to file briefs with the Board until November23, 1981, due to errors in the transcript. By letterfrom counsel for the General Counsel dated No-vember 6, 1981, the parties submitted to the BoardThe parties agreed that the charge, the complaint, the answer to thecomplaint, the transcript (as corrected by the Stipulation To CorrectTranscript), and the exhibits received into evidence at the hearing consti-tute the entire record in this case.a Stipulation To Correct Transcript. This stipula-tion was received by the Board on November 10,1981. The Executive Secretary of the Board, bytelegram of November 19, 1981, informed the par-ties that the date for receipt of briefs to the Boardwas extended to November 23, 1981, and approvedthe Stipulation To Correct Transcript. Respondentfiled a brief, received by the Board November 20,1981.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire recordherein as stipulated to by the parties, as well as thebrief, and has decided to accept the stipulation, ascorrected by the Stipulation To Correct Tran-script, and makes the following findings of fact andconclusions of law:I. THE BUSINESS OF THE EMPLOYERStewart Chevrolet, Inc., is a Michigan corpora-tion engaged in the retail and wholesale sales andservice of new and used cars and trucks and relat-ed products. Respondent's only office and place ofbusiness is its facility in Woodhaven, Michigan.Based on a projection of its operations since on orabout October 16, 1980, at which time Respondentcommenced its operations, Respondent will annual-ly derive gross revenues from its business oper-ations in excess of $500,000. The parties stipulated,and we find, that Respondent is, and at all timesmaterial herein has been, an employer engaged incommerce or an industry affecting commercewithin the meaning of Section 2(6) and (7) of theAct.11. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that theUnion is, and at all times material herein has been,a labor organization within the meaning of Section2(5) of the Act.II1. THE UNFAIR LABOR PRACTICEA. FactsStewart Chevrolet, Inc., operates a new- andused-car General Motors dealership at 23755 AllenRoad, Woodhaven, Michigan. Murphy Chevrolet,Inc., operated the dealership until mid-October1980. In August 1978, Murphy Chevrolet signed acollective-bargaining agreement-to expire June 21,1981-with the Union. The bargaining unit cov-ered was comprised of all mechanics, partsmen,parts truck drivers, porters, collision departmentemployees, and lube men, excluding car and truck262 NLRB No. 33362 STEWART CHEVROLET, INC.salesmen, service salesmen, office clerical employ-ees, professional employees, guards and supervi-sors.On September 2, 1980,2 Murphy Chevrolet, Inc.,signed an agreement to sell the operating assets ofits dealership to Gordon Stewart and SherwoodOklejas. Stewart and Oklejas subsequently formeda corporation and named it Stewart Chevrolet, Inc.The sale agreement was made subject to approvalby General Motors. By letter dated September 2,Fred Murphy-president of Murphy Chevrolet-informed the president of the Union of the pro-posed sale, stating that his present intention was tocease operation on or about October 4. MurphyChevrolet, the letter continued, was available todiscuss any questions the Union had and to discussthe effect of the closing on bargaining unit mem-bers. The Union sent a letter, dated September 23,to counsel for Stewart and Oklejas stating that theUnion intended to secure from the new owners thesame contract terms as the existing collective-bar-gaining agreement. By letter dated September 25,counsel for Stewart and Oklejas acknowledged re-ceipt of the September 23 letter and stated that hisclients would be interviewing employees for posi-tions with their new Chevrolet dealership.3Murphy Chevrolet ceased operations on approxi-mately October 10. The service, body shop, andparts employees on October 10 filed a grievancewith Murphy Chevrolet demanding that the newowners of the dealership recognize the Union andbargain with it for a new collective agreement.Murphy Chevrolet received the grievance thatsame day.On approximately October 13, Stewart Chevro-let began accepting applications and interviewingfor mechanics, body shop workers, and other em-ployment positions at the new dealership. A totalof 284 persons, including all but I former bargain-ing unit employee of Murphy Chevrolet, appliedfor employment at Stewart Chevrolet. FollowingGeneral Motors' approval of the proposed sale, thetransfer of assets from Murphy Chevrolet to Stew-art Chevrolet occurred, on approximately October15. Stewart Chevrolet commenced operation of thedealership on October 16.On October 16, Stewart Chevrolet had hirednine bargaining unit employees.4Of those nine,s Hereinafter all dates refer to 1980. unless otherwise specified.3 Both the transcript and the court reporter's stamp on the documentindicate that the Union's September 23 letter to counsel for StewartChevrolet (G.C. Exh. 3) was offered and received into evidence. Thetranscript does not indicate that counsel for Stewart Chevrolet's Septem-ber 25 reply letter (G.C. Exh. 4) was offered or received into evidence,although the document itself is marked as "Received."' Those nine were: R. Martin, Reece, Jondall, Vlodyka, Hamel, Blum,Smith, Godell, and Woolcott. WoolcoIt was hired as a porter in the new-car department of Stewart Chevrolet.four had been employees of Murphy Chevrolet.5In the following days, Stewart Chevrolet hiredmore employees, some of whom had previouslyworked for Murphy Chevrolet and some of whomhad not. Thus, by October 17, it had 10 bargainingunit employees, 5 of whom were former MurphyChevrolet employees (old) and 5 of whom werenot (new); by October 20, it had 13 employees, 6old and 7 new; by October 22, it had 15 employees,6 old and 9 new; by October 24, it had 16 employ-ees, 7 old and 9 new; by October 28, it had 17 em-ployees, 7 old and 10 new; by November 4, it had18 employees, 7 old and 11 new; by November 10it had 19 employees, 7 old and 12 new; by Novem-ber 12, it had 20 employees, 7 old and 13 new; byNovember 20, it had 21 employees, 7 old and 14new; by November 28, it had 22 employees, 7 oldand 15 new; and by December 4, it had 23 bargain-ing unit employees, 7 old and 16 new. Just prior toceasing operations in October, Murphy Chevrolethad a total employment of 26 persons (bargainingunit employees, salesmen, office clericals, and man-agement); 14 of that total number were bargainingunit employees. When it commenced operations onOctober 16, Stewart Chevrolet had a total employ-ment of 26 persons (bargaining unit employees,salesmen, office clericals, and management), 9 ofwhom were in the bargaining unit.B. Contentions of the PartiesCounsel for the General Counsel contends thatRespondent is a "successor employer" to MurphyChevrolet, that as such it succeeded to MurphyChevrolet's bargaining obligation, and that, by fail-ing and refusing to bargain since on or about Octo-ber 16, Respondent violated Section 8(a)(5) and (1)of the Act. Respondent contends that at no timedid former employees of Murphy Chevrolet com-prise a majority of Stewart Chevrolet employees,and therefore it is not a "successor employer" anddid not violate Section 8(a)(5) and (1) of the Act.5 Those four were: R. Martin, Reece. Jondall, and Vloydka. Woolcottworked for Murphy Chevrolet for somewhere between 30 and 45 daysprior to Murphy's termination of business. The stipulated record fails todemonstrate that Woolcott's work for Murphy was in the capacity of anemployee of Murphy Chevrolet. Thus, Woolcott's name does not appearon Murphy Chevrolet's list of employees as of September 24 (16 daysprior to Murphy's cessation of operations), on Murphy Chevrolet's pay-roll for the period of 30 to 45 days prior to Murphy Chevrolet's termina-tion of business, or on Murphy Chevrolet's list of former Murphy Chev-rolet employees who applied for work at Stewart Chevrolet. StewartChevrolet's list of its employees identifies Woolcott's former employer asDann and Armstrong, not Murphy Chevrolet. Murphy Chevrolet's listentitled "Entire Murphy Chevrolet, Inc. Staff Thru 10/10/80" does notinclude Woolcott's name. Both parties stipulated to the authenticity ofeach of these lists. Under these circustances, we find that Woolcott wasnot an employee who was a member of the bargaining unit whenMurphy Chevrolet operated the dealership363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Discussion and ConclusionIt is not disputed that since its commencement ofoperations as a General Motors dealership on Octo-ber 16, 1980, Stewart Chevrolet has engaged insubstantially the same business operations, at thesame location, selling substantially the same prod-uct and services to substantially the same custom-ers as Murphy Chevrolet had engaged in prior tothe sale. In such circumstances the new employerhas, upon request, an obligation to bargain if a ma-jority of the unit employees hired were unit em-ployees of the predecessor employer. United Main-tenance & Manufacturing Co., Inc., 214 NLRB 529,533 (1974). The Union here requested recognitionand bargaining by its letter of September 23. Stew-art Chevrolet refused to recognize or bargain withthe Union, and commenced operations on October16. The key inquiry is thus what percentage ofStewart Chevrolet's employees on and after Octo-ber 16 were former employees of Murphy Chevro-let.8The stipulated record shows that on Octobere The Daneker Clock Company, Inc., 211 NLRB 719 (1974), enfd. 516F.2d 315 (4th Cir. 1975); Southwestern Broadcasrers. Inc., 255 NLRB 330(1981).16 four of the nine bargaining unit employees hiredby Stewart Chevrolet had been unit employees ofMurphy Chevrolet. The record further demon-strates that at no time did former bargaining unitemployees of Murphy Chevrolet constitute a ma-jority of the bargaining unit employees of StewartChevrolet. We therefore find that on no relevantdate were a majority of the employes hired byStewart Chevrolet former employees of MurphyChevrolet, and Stewart Chevrolet is not a succes-sor employer.7Stewart Chevrolet thus had no obli-gation to recognize or bargain with the Union, anddid not violate Section 8(aX5) or (1) of the Act byfailing to do so. Accordingly, we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.7 Member Fanning concurs in the result here, but he does not believethat in every case there must be an absolute majority of the predecessor'semployees before a duty to bargain can be found. See United Maintenance& Manufacturing Ca. Inc., 214 NLRB 529, 536, fn. 21 (1974), and casescited therein.364